Citation Nr: 0406877	
Decision Date: 03/16/04    Archive Date: 03/30/04	

DOCKET NO.  00 11-394	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from March 29, 
1993, through December 5, 1999.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from October 1967 to 
September 1969.

In a decision dated in September 1997, the Board of Veterans' 
Appeals (Board) granted entitlement to service connection for 
PTSD.  The following month, the VARO in Montgomery, Alabama, 
assigned a 30 percent disability rating for the PTSD, 
effective March 29, 1993.  

In October 1999, the Board remanded the case for further 
development.  In a January 2000 rating decision, the RO 
granted a 100 percent schedular rating for the PTSD, 
effective December 6, 1999.  

In an April 2001 decision, the Board denied entitlement to an 
effective date prior to December 6, 1999, for the award of a 
100 percent schedular disability rating for the veteran's 
PTSD.  The issue of the veteran's entitlement to a disability 
rating in excess of 30 percent for his PTSD from March 29, 
1993, through December 5, 1999, was remanded.  Following 
development, the disability rating for the PTSD was increased 
from 30 percent to 50 percent disabled, from March 29, 1993, 
through December 5, 1999.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required on his part.  

Evidence received at the Board in February 2004 reveals the 
veteran is claiming entitlement to service connection for 
hypertension "and any secondary conditions" associated with 
the veteran's service-connected PTSD.  This matter is 
referred to the RO for appropriate consideration.

In a January 2003 decision, the Board denied entitlement to a 
disability rating in excess of 50 percent for the veteran's 
PTSD from March 29, 1993, through December 5, 1999.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
November 2003, the Court vacated the Board's decision and 
remanded the case to the Board for further proceedings 
consistent with the joint motion of the parties.  Copies of 
the Court's order, the joint motion, and brief of the 
appellant have been placed in the claims file. 

The joint motion stated in pertinent part:

"Review of the evidence in the instant case reveals that 
there is no document of record which comports with the 
notification requirements of Charles."  Therefore, a remand 
is required.

The Board notes that in Quartuccio v. Principi, 
16 Vet. App. 183, 187-87 (2002), and Charles v. Principi, 
16Vet. App. 370 (2002), the Court held that Section 5103(a) 
requires VA to inform a claimant of information or evidence 
necessary to substantiate a claim, as well as inform the 
claimant of what evidence VA will seek to provide and what 
evidence the claimant is to provide.  The Court held the 
Board's failure to enforce compliance with the regulation is 
a remandable error.  

Because of the changes in the law effected by the Veterans 
Claims Assistance Act of 2000 (VCAA) a remand in this case is 
required for compliance with pertinent provisions of the VCAA 
and for compliance with the joint motion of the parties.

The Board observes that the Court also made reference to 
records that should be obtained and associated with the 
claims folder.  Notation was made that in October 1997 the RO 
informed the appellant that a request had been sent to the VA 
Community Services Program for a copy of their records.  At 
the time of the December 1999 VA psychiatric examination, the 
veteran reported that he had received outpatient care at the 
Community Service Program in Florence, Alabama, since 1972.  
Notation was also made at the time of VA hospitalization in 
December 1999 that the veteran was receiving treatment at the 
Community Service Program in Florence.  The Board believes 
that another attempt should be made to obtain any records 
from that facility.  


In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b) is completed.  In particular, 
the RO should inform the veteran that he 
is responsible for returning any releases 
provided by the RO in order to obtain any 
pertinent private treatment reports not 
already of record.  The RO should explain 
exactly what information is necessary to 
substantiate the claim in appeal.  A 
general form letter not specifically 
addressing the disability and entitlement 
at issue is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by him and which, if 
any, VA will attempt to obtain in his 
behalf.  Of special interest are records 
from the Community Service Program in 
Florence, Alabama, for the time frame 
between 1993 and 1999.  If no records are 
available from that facility, 
documentation to that effect should be 
made part of the record.

2.  The RO should follow the applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F.JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




